May 2, 2013 VIA EDGAR Rebecca A. Marquigny, Esq. Senior Counsel Office of Insurance Products Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Initial filing of the Registration Statement on Form N-4 for Principal Life Insurance Company Separate Account B (File No.­­­ 333-188293) (“Registration Statement”) Dear Ms. Marquigny: The above-referenced initial Registration Statement was filed with the Securities and Exchange Commission (the “Commission”) by Principal Life Insurance Company (“Principal”) on May 2, 2013. The Registration Statement is for a variable annuity contract called the Principal Investment Plus Variable Annuity (for Applications Signed on or after August 1, 2013) (“new IPVA”). The purpose of this letter is to request selective review of the Registration Statement pursuant to the procedures set forth in Investment Company Act Release No. 13768 (February 15, 1984). We believe that selective review is appropriate because the new IPVA contract is, with very limited exceptions, the same Principal variable annuity contract that already is registered with the Commission, and which has been extensively reviewed by the Staff of the Commission as recently as 2012. This latter contract is called the Principal Investment Plus Variable Annuity (“existing IPVA”) (File No. 333-116220). Enclosed is a copy of the prospectus included in the Registration Statement, and we are providing you with a redlined version of the new IPVA prospectus marked to show changes from the existing IPVA prospectus (which includes May 2013 updates). The new and existing IPVA contracts are both individual, flexible premium, deferred variable annuity contracts that include guaranteed minimum withdrawal benefit (“GMWB”) riders. The main difference between the two registration statements is that there are slightly different GMWB riders under the new IPVA registration statement. While the new versions of the GMWB riders are similar in most respects to the prior versions, there are changes to the rider charges, withdrawal benefit payment provisions, GMWB Bonus Percentage provisions and death benefit calculations. Rebecca A. Marquigny, Esq. May 2, 2013 Page 2 As mentioned above, the disclosures included in the existing IPVA prospectus were subject to extensive Commission Staff review in 2012, and reflect extensive disclosure revisions in response to written Staff comments, in connection with post-effective amendment nos. 19 and 23 to the existing IPVA registration statement. These post-effective amendments were filed with the Commission pursuant to Rule 485(a) under the Securities Act of 1933 on January 11, 2012, and May 2, 2012, respectively. The material differences between the new IPVA contract and prospectus and the existing IPVA contract and prospectus are described in the below sections (which are sections of the prospectuses): Summary of Expense Information · Optional Riders table. Certain fees now differ depending on whether states have approved new versions of GMWB riders. · Optional Riders No Longer for Sale table. We removed this table and related footnotes as they won’t apply to contract owners purchasing IPVA after August 1, 2013. Summary · Charges and Deductions. We broke down GMWB rider charges based on whether respective states have approved the most recent version of the GMWB riders. · Death Benefit. We updated language regarding the death benefit available in cases where a GMWB rider is purchased. · Termination. We removed language about Enhanced Death Benefit rider terminating and replaced it with language about GMWB Death Benefit terminating. Charges and Deductions · Charges for Rider Benefits Currently Available – Principal Income Builder (“PIB”) 3 Rider and PIB 10 Rider. We updated this provision to reflect that fees for these riders differ depending on whether states have approved new versions of GMWB riders. · Charges for Rider Benefits No Longer Available. We removed this subsection as it won’t apply to new purchasers. Living Benefit – Guaranteed Minimum Withdrawal Benefit (GMWB) · Opening paragraph. Customers whose states have not approved the newest version of the GMWB riders are referred to Appendices E and F for information about the GMWB versions that are applicable for their states. Rebecca A. Marquigny, Esq. May 2, 2013 Page 3 · Additional Premium Payments. This section was added to describe situations in which Principal can restrict additional premium payments. · Principal Income Builder 3 – Withdrawal Benefit Payment. We added language to this subsection to allow for changes to the withdrawal benefit payment percentages by filing of supplements. Such changes only would apply to new sales. · Principal Income Builder 3 – GMWB Bonus. We added language to this subsection to allow for changes to the GMWB bonus percentages by filing of supplements. Such changes only would apply to new sales. · Principal Income Builder 3 – Upon Death. This subsection was moved to Section 8 – Death Benefit and the new subsection in Sec. 8 is entitled “GMWB Death Benefit – Principal Income Builder 3”. · Spousal Continuation of the Principal Income Builder 3 Rider.
